DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-10, 12-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 3, Applicant’s admitted prior art (see Figs. 1A-1C; Spec. ¶¶63-67) is considered to be the closest prior art, in that it discloses:
A gravity-orientation coupler, comprising:
a first coupler half and a second coupler half, wherein the coupler halves are shaped to fit flush together;
a housing holding each coupler half, each coupler half is comprised of a tongue having a ball chamber located within one end of the coupler half, wherein the ball chamber movably houses a ball;
the ball chamber has an opening located at one side;
wherein the opening of each ball chamber has an adjacent tongue chamber.
However, the prior art is lacking a teaching, suggestion, or motivation to modify the admitted prior art such that:
the tongue chamber is configured to accept the tongue of the opposing coupler half; and wherein the ball is partially able to protrude from the opening in the ball chamber into the tongue chamber; the tongue of one coupler half is configured to align with and fit flush against the other coupler half: the ball and ball chamber are configured such that when the coupler halves are first fitted together, then a separating force is applied to the coupler halves, the ball in at least one of the ball chambers will apply pressure to the tongue of the other coupler half securing the coupler halves together.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/30/2022